Citation Nr: 1632054	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  08-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable extraschedular rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for bilateral hearing loss and assigned a 0 percent (or non-compensable) evaluation.  The Veteran appealed with respect to the propriety of the initially assigned rating.  

In July 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO.  He also testified at a Board hearing in July 2009; however, in June 2012, he was informed that the Veterans Law Judge who conducted the July 2009 hearing was no longer employed by the Board.  The Veteran subsequently requested another Board hearing at the RO, and in July 2012, the Board remanded the Veteran's claim to the RO for the purpose of scheduling his requested hearing.  The Veteran and his spouse then testified before the undersigned Veterans Law Judge in November 2012.  Transcripts of all three hearings have been associated with the record.

In March 2010 and January 2013, the Board remanded the issue on appeal for additional evidentiary development.  In a September 2015 decision, the Board denied entitlement to an initial compensable evaluation for hearing loss.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Veteran, through his attorney, and the Secretary of VA (the parties) entered into a Joint Motion for Partial Remand (Joint Motion) in which they moved the Court to vacate and remand the September 2015 Board decision to the extent that it denied referral for consideration of entitlement to an initial compensable extraschedular rating for bilateral hearing loss.  In this regard, the parties noted that the Veteran abandoned his appeal of the aspect of the Board decision that denied entitlement to an initial compensable schedular rating for bilateral hearing loss.  In an Order dated later that month, the Court granted the parties' motion.  As such, the case has returned to the Board for further adjudication.

The Board notes that a May 2016 rating decision denied entitlement to a total disability rating based on individual unemployability.  Thereafter, the Veteran entered a notice of disagreement as to such denial in June 2016.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In September 2015, the Board, inter alia, denied referral for consideration of entitlement to an initial compensable extraschedular rating for bilateral hearing loss.  However, in the May 2016 Joint Motion, the parties found that the Board failed to discuss the Veteran's symptom of otalgia, which was reported during a June 2010 VA audiological examination.  In this regard, the parties noted that "it is not clear whether [sic] symptom resulted from the hearing loss disability."  See Joint Motion, 3.  The parties also found that the Board failed to properly consider the combined effects of the Veteran's multiple service-connected disabilities in accordance with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  See Joint Motion, 4.  Based on the following testimony during the November 2012 Board hearing, the parties found that the record reasonably raised the issue that the combined effects of the Veteran's service-connected hearing loss and posttraumatic stress disorder (PTSD) caused an unusual disability picture:

Yeah [the hearing aids] do help but in a noisy environment, absolutely not I can't deal with them. . . .  I have to take them out and then my PTSD starts kicking in because I start getting frustrated.  And then my heart starts pumping.

See id.  As such, the parties agreed that remand was warranted for the Board to provide an adequate statement of reasons or bases regarding its determination as to whether referral for consideration of an extraschedular evaluation is warranted.

The Board initially finds that a medical opinion is needed to determine whether otalgia is a component of the Veteran's service-connected bilateral hearing loss.  Furthermore, the Board finds a medical opinion is needed to address whether the combined effects of the Veteran's service-connected hearing loss and PTSD cause a new diagnosis or manifestation that is not contemplated by his currently service-connected PTSD, coronary artery disease, bilateral hearing loss, tinnitus, or hypertension.

Additionally, the evidence shows that West Haven VA Medical Center has provided ongoing treatment for the Veteran's hearing, heart, and anxiety problems during the appeal.  Upon remand, the AOJ is to obtain any outstanding records, specifically those dated from June 2016 to present.  Finally, while on remand, the Veteran should be given an opportunity to identify any other records relevant to the claim on appeal that have not been obtained, including any outstanding treatment records from Hebron Medical Associates.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA records relevant to the claim on appeal, to include any outstanding treatment records from Hebron Medical Associates.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records from June 2016 to present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Forward the record and a copy of this Remand to an audiologist to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's otalgia (noted during the June 2010 VA examination) is a component of the Veteran's service-connected bilateral hearing loss.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the audiologist selected to write the opinion.  The audiologist's report must include a complete rationale for all opinions expressed.

3.  Forward the record and a copy of this Remand to an appropriate medical professional to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the combined effects of the Veteran's bilateral hearing loss and PTSD result in a new diagnosis or manifestation that is not contemplated by his currently service-connected PTSD, coronary artery disease, bilateral hearing loss, tinnitus, or hypertension.  The examiner is to specifically address the above-noted excerpt of the November 2012 Board hearing.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.  The examiner's report must include a complete rationale for all opinions expressed.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include, if necessary, referral to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration pursuant to 38 C.F.R. § 3.321, the Veteran's claim should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




